MR. JUSTICE HASWELL,
(specially concurring).
I concur in the result reached by the majority, but disagree ■rith its interpretation of Rule 41(e), M.R.Civ.P.
«The majority holds that an order of dismissal is a bar to HBiother suit by the same parties on the same claim only if Ble statute of limitations, as well as the period provided in *42■Buie 41(e) operates independently oí any statute of limitations, and a dismissal thereunder for failure to have a sum.mons issued within one year bars a subsequent action between the same parties on the same claim.
The operative words of Buie 41(e) that are pertinent here provide:
“* * * all actions heretofore or hereafter commenced shall be dismissed by the court in which the same shall have been commenced # * * unless summons shall have been issued within one year * #
The purpose of this Buie is not only to promote diligent prosecution of claims once suit has been filed thereon, but also to har further prosecution of lacked lawsuits. The Commission Note to amended Buie 41(e) makes this clear in the following language, quoted in part as follows:
“This clarifies and brings together the laches provisions with respect to issuance and service of summons * * *.
This amendment incorporates the laches provision of Section ¡ 93-4705(7), B.C.M.1947, which was repealed by Chapter 13 of 1961 the Session Laws * * (Emphasis added) |
This purpose is completely defeated by interpreting Bulej 41(e), M.B.Civ.P., to permit a subsequent refiling of a lachecf lawsuit previously dismissed so long as the statute of limita! tions has not expired. Accordingly, I would directly overrulJ the language quoted in the majority opinion from Whitcraft v. Semenza, 145 Mont. 94, 399 P.2d 757, decided prior to thB amendment of Buie 41(e), which I believe to be at variancffl with the purpose and express language of amended Bule 41 (en M.B.Civ.P. 1
On the foregoing basis, I would hold that Judge Kellerffl order of March 15, 1971, dismissing the original suit for faU ure to have summons issued within one year ended furthjMj , prosecution of the same claim irrespective of the statute gfl ■ limitations.